Exhibit 10.1

May 6, 2016

Brent Moen

9335 Preston Place

Eden Prairie, MN 55347

Dear Brent,

On behalf of Entellus Medical, I am pleased to extend to you an offer for
employment as Chief Financial Officer directly reporting to me, although because
of your position, this offer is subject to approval of Entellus Medical’s Board
of Directors. You bring a skill set to this company that is essential to
achieving our goals and I look forward to your contributions.

In this exempt, full-time position with Entellus you will be paid semi-monthly
at an annualized salary of $300,000 payable in accordance with the company’s
standard payroll policies and subject to all withholdings reasonably determined
by Entellus Medical to be required by law. You will also be eligible through the
Entellus Medical bonus program to earn an annual (calendar year) incentive bonus
which has a target of up to 35% of your base salary, based on a Board
determination of the achievement of certain corporate and/or individual
performance targets, to be determined by the Board on an annual basis. Your
target bonus amount will be prorated for 2016. The bonus (if any) will be paid
no later than March 15th of the calendar year following the applicable calendar.
Because of your position, your compensation set forth in this offer letter is
subject to Board approval.

You will also be eligible for a 6 month severance package in accordance with and
subject to the requirements of our standard Vice President Plan. Further details
will be provided on your start date, but if you wish to see those details prior
to that time, let Debbie Kahl know.

You are also eligible for the benefit programs offered by Entellus Medical,
subject to the eligibility rules of each plan, including medical, dental, life,
disability, 401k, PTO, and paid holidays. All of this information will be
reviewed with you during New Hire Orientation on your first day of employment
but again, if you wish to see those details prior to that time, let Debbie Kahl
know. Personal-Time-Off (PTO) will accrue monthly at a rate of 20 days per year.

Subject to Board approval, you will be granted a stock option to purchase
100,000 shares of Entellus common stock, pursuant to a separate Stock Option
Agreement. The option will have an exercise price equal to the closing sale
price of Entellus common stock on the grant date and a ten-year term. The option
will vest over four years, with 25% of the underlying shares vesting on the
one-year anniversary of the grant date and the remaining shares vesting in 36
monthly installments thereafter, subject to and conditioned on your continued
employment with the company.

Enclosed you will find our standard Inventions Assignment, Confidentiality and
Non-Competition Agreement which we ask you to review carefully with your
attorney. This offer of employment is contingent on your assent to and execution
of this Inventions Assignment, Confidentiality and Non-Competition Agreement.
Please execute and return that Agreement to Debbie Kahl, Director of Human
Resources, at your earliest convenience.



--------------------------------------------------------------------------------

Our offer is also contingent upon the successful completion of a criminal
background check. After accepting our offer, details will be sent to you on our
background check process. If any adverse information is discovered through the
background check process, Debbie will be in touch with you to discuss steps you
will need to take.

Your employment with Entellus Medical will be for no specific time period and
will be “at-will.” This means that you may terminate the employment relationship
at any time for any reason, with or without prior notice, and that Entellus
retains the same right. No contract of employment other than “at-will” is
expressed or implied, either by this offer or by any oral or written statements
made prior or after this offer.

If you accept this offer of employment, we request that you do not bring any
confidential or proprietary information, customer lists, trade secrets, or any
other former employer property with you when you come to work at Entellus
Medical. We also ask that, if you have not already done so, you disclose to
Entellus Medical any other agreements that may affect your eligibility to be
employed by Entellus Medical or limit the manner in which you may be employed.

This written offer of employment sets forth the terms of your prospective
employment with Entellus Medical and constitutes the entire understanding of the
parties, supersedes all prior discussions, representations and understandings.

All of us at Entellus Medical look forward to you joining our team and the
future contributions you will make to the organization.

Sincerely,

/s/ Robert S. White

Robert S. White

President & CEO

I accept Entellus Medical Inc.’s offer of employment and acknowledge the terms
and conditions of employment.

 

Accepted by:       /s/ Brent A. Moen     Date:       May 6, 2016 Start date:  
    June 1, 2016      